MAINE SUPREME JUDICIAL COURT                                              Reporter of Decisions
Decision:    2019 ME 144
Docket:      Kno-19-88
Submitted
  On Briefs: September 10, 2019
Decided:     September 17, 2019

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM JJ.



                                        STEVE ANCTIL

                                               v.

                             DEPARTMENT OF CORRECTIONS


PER CURIAM

         [¶1]      Steve Anctil appeals from an order of the Superior Court

(Knox County, Mallonee, J.) finding that his M.R. Civ. P. 80C petition for review

of a disciplinary action taken against him by the Department of Corrections

(DOC) was not brought in good faith and was frivolous. Based on that finding,

the court denied Anctil’s application to proceed without prepaying the filing fee

and ordered that his petition be dismissed without prejudice unless he paid the

fee within seven days of the order.                 See 4 M.R.S. § 1058(1)-(2) (2018);

M.R. Civ. P. 91(b).

         [¶2] Anctil’s petition, which we must examine in the light most favorable

to him, Fleming v. Dep’t of Corr., 2006 ME 23, ¶ 1, 892 A.2d 1161, makes out a

colorable claim for relief in alleging that the DOC failed to conduct a proper
2

disciplinary hearing, made arbitrary findings unsupported by the record before

punishing him, and violated his constitutional and statutory rights in doing so,

see 5 M.R.S. § 11007(4)(C) (2018). Accordingly, “we cannot construe the

complaint as frivolous as a matter of law,” and, because Anctil “appears

otherwise qualified as indigent for purposes of waiving the filing fee,” we must

vacate the order. Fleming, 2006 ME 23, ¶¶ 1-2, 892 A.2d 1161.

        The entry is:

                           Order denying leave to proceed in forma
                           pauperis vacated. Remanded with instructions
                           to approve Anctil’s application for leave to
                           proceed without payment of fees or costs.



Steve Anctil, appellant pro se


Knox County Superior Court docket number AP-2019-2
FOR CLERK REFERENCE ONLY